DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling transmission as a 5-part, 6-part or 7-part coupling, and a coupling transmission configured as a thrust crank with a straight guidance must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7,8 and 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,8,9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6 it is unclear how the device can be structured to be arranged as a 5-part, 6-part or 7-part coupling transmission. Amended figure 1 now contains a box containing “5-part, 6-part, 7-part coupling” labeled as reference numeral “5” which is given in claim 6 as “4-part, 5-part, 6-part, 7-part or 8-part”. Figure 1 further shows a coupling transmission(2) embodied as a 4-part double swingarm(see specification page 15 line 15). It is unclear what is being shown in amended figure 1, as the figure only shows a 4-part coupling transmission, it is unclear what the “5-part, 6-part, 7-part coupling” is referencing or attempting to show.  In claim 8 it is unclear what is meant by a “thrust crank” and “straight guidance” and how such a coupling transmission would be structured and arranged. In the response dated 10/31/22, Applicant amended the claims to include reference numeral “8” shown in figure 3. The reference numeral “8” in figure 3 indicates what is already labeled as “rotary joint 24”. It is unclear how the claimed thrust crank is meant to be structured and arranged. In claim 9 it is unclear what is meant by “corresponding to a frame of the coupling transmission”, such as whether they claim is requiring the support frame to be a frame of the coupling transmission, or if the support frame corresponds to a separate frame member of the coupling transmission.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,6-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata(US20140346292) in view of Wendt(US20190064886).
[claim 1,21] Tabata teaches a device(10) for carrying a monitor(20) comprising a connection element(80) for connection to a monitor, and a support frame(42) for supporting the device against the environment, wherein the connection element and the support frame are arranged pivotably relative to one another(fig 2-4), characterized in that the support frame and the connection element are connected by means of a non-uniformly translating transmission for providing the pivotability of the connection element relative to the support frame which are connected pivotably to each other, wherein the non-uniformly translating transmission is a coupling transmission(30), and wherein the non-uniformly translating transmission is configured in a way that a predefined point(point on monitor 20, approximately in front of joint 103 in figure 2) which is held at a fixed position relative to the connection element is held during a pivot movement of the connection element by means of the coupling transmission relative to the support frame within a predefined pivot angle(pivot angle shown moving between figures 2 and 3) in a region of a fixed point in space(said predefined point maintains approximately constant height as seen in figures 2 and 3). Tabata however does not teach that the support frame is rigidly connected to an environment, instead teaching that the device is placed on a supporting surface, or provide an elevation tolerance for the region, i.e. vertical distance the predefined point travels during the movement of the coupling transmission within the predefined pivot angle. First with regards to the support frame it is well known to rigidly attach monitors and their associated supports to the environment, such as on a desk, wall surface or ceiling, as this provides additional support and security for the device(see for instance the Specification of the present application discussing known prior art devices for carrying a monitor on Page 1 L20-25 of Applicant’s Specification), it would have been obvious to one of ordinary skill in the art as of the effective filing date to rigidly connect the support frame to the environment, as this would provide additional support and security to the mounted device. With regards to the elevation tolerance, Tabata does not provide a scale for the figures, however as seen in figures 2 and 3, when the coupling transmission moves within the shown pivot angle, the predefined point stays at approximately the same elevation. It would have been obvious to one of ordinary skill in the art as of the effective filing date to structure and size the device, such that the predefined point stayed within a desired elevation tolerance, such as +- 5cm or +- 1cm, as the coupling transmission is moved within the predefined pivot angle, as a matter of obvious design choice, as this would merely require adjusting the size of the device, or size of the predefined pivot angle, which would be within the skill level of a worker in the art.   
Tabata teaches a device as detailed above, with at least one rotary joint(connecting 70 to 50) of the non-uniformly translating transmission, and wherein a spring and damper help to partially counteract the force of gravity on the mounted monitor when lifting the monitor(see para[0042] and [0051]). Tabata however does not teach the use of a sprag clutch configured to frictionally decouple the rotary joint when pivoting against a direction of a torque acting on the non-uniformly translating transmission, due to a force of gravity from the mass of the mounted monitor. Wendt teaches a similar monitor supporting device, which uses a sprag clutch to provide one way frictional resistance to a rotary joint. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a sprag clutch with the rotary joint of Tabata, as this would aid in providing one way resistance to movement of the monitor, against the pull of gravity, and would merely be using known elements for their known functions.
[claim 2] wherein the non-uniformly translating transmission is configured in a way that the predefined point(point on monitor 20) which is held at the fixed position relative to the connection element, is guidable during pivoting movement of the connection element by means of the non-uniformly translating transmission relative to the support frame within a predefined pivot angle along a predefined path length in a region of a horizontal plane(figs 2-3). 
[claim 4] wherein the connection element and/or the non-uniformly translating transmission is configured in a way that the predefined point corresponds to a center of gravity of a monitor connected to the connection element.  
[claim 6] wherein the coupling transmission is configured as a 4-part coupling transmission(fig 2). 
[claim 7] wherein the coupling transmission is formed as a double swingarm(fig 2). 
[claim 8] wherein the coupling transmission is configured as a thrust crank(70) including wherein the thrust crank includes a straight guidance(fig 4), see 112 rejection above. 
[claim 9] wherein the support frame corresponds to a frame of the coupling transmission. 
[claim 10] wherein the connection element(80) corresponds to a swing arm of the coupling transmission. 
[claim 11] wherein the coupling transmission comprises coupling parts(50,60) between the support frame and the connection element, wherein the coupling parts are provided twice, i.e. two coupling parts, wherein the coupling parts are arranged relative to a symmetry plane in a mirror-symmetrical way(fig 1b,1c).

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of Wendt as applied to claims 1 above and further in view of Pankros et al(US20120033371).
	Tabata in view of Wendt teaches a device as detailed above, however neither Tabata nor Wendt  teach the use of a motor acting on the rotary joint to assist the pivoting movement of the connection element relative to the support frame, or a sensor element, comprising a force or torque sensor for detecting a measured value and activating the motor when the value exceeds a predetermined threshold, or an operation switch  with a first switching position corresponding to a switched off position, a second switching position for operating the motor in a first direction and a third switching position for operating the motor in a direction opposite the first direction. Pankros teaches a similar display mounting device which uses a motor(actuator 60) having a force sensor(see para[0062]) and an operation switch(para[0062]) to retract(move in first direction), extend(move in second direction opposite first direction) or switch off, the arrangement allowing for automated mechanical adjustment of the device. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the motor, sensor and switch arrangement of Pankros with the device of Tabata, as this would allow for automated adjustment of the supported device as taught by Pankros.
Response to Arguments
Applicant's arguments filed 10/31/22 have been fully considered but they are not persuasive. With regards to the 112 rejection of claim 6, applicant argues that a person of ordinary skill in the art could readily envision a 5,6 or 7-part coupling transmission, and notes that figure 1 has been amended to include the reference numeral “5” denoting a “5-part, 6-part, 7-part coupling” placed in a box pointing to the coupling transmission “2” of figure 1 embodied as a 4-part coupling transmission. It is unclear what is actually being referenced as the “5-part, 6-part, 7-part coupling” in figure 1 and how such a coupling would be structured and arranged to be used with the coupling transmission shown in figure 1. It is unclear exactly how such a coupling transmission is meant to be structured and arranged to achieve the claimed functionality. 
With regards to claim 8, Applicant argues that a person of ordinary skill in the art would readily understand what a thrust crank and straight guidance are, as used in the present application. For the reasons stated in the above 112 rejection, it is unclear what Applicant is defining as “thrust crank” and how such an element would be structured and arranged.
With regards to claim 9, applicant asserts that the frame of the coupling transmission is described in detail throughout the present specification. The issue is not whether the frame is disclosed in the specification, rather the issue is what is being claimed in claim 9. It is unclear if the support frame is being claimed as the frame of the coupling transmission, or if the support frame corresponds to a separate frame member of the coupling transmission.
With regards to the 103 rejection of claim 12, applicant argues that since the sprag clutch of present invention decouples the monitor from the joint upon movement in one direction, one of ordinary skill in the art given the teachings of Tabata and Wendt would not arrive at the present invention recited in amended claim 1, which contains the limitations of previous claim 12. The examiner disagrees, as Wendt teaches frictional decoupling of the joint upon movement in one direction( “The clutch is configured to lock and unlock the collar to the shaft. Rotation of the band about the shaft in a first direction locks the collar to the shaft for frictional movement of the band about the shaft at a first resistance level. Rotation of the band about the shaft in a second direction unlocks the collar from the shaft for frictional movement of the band about the shaft at a second resistance level lower than the first resistance level.” ABS of Wendt). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632